Citation Nr: 1125648	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than April 1, 2006 for additional dependency allowance for a spouse.

(The issues of entitlement to service connection for posttraumatic stress disorder, drug abuse, and a mental illness, including attention-deficit and hyperactivity disorder will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-law


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted additional dependency allowance for a spouse, effective on December 1, 2006.  The Veteran requested a Board hearing, but withdrew this request in November 2008.

In June 2009, the Board granted the Veteran entitlement to an earlier effective date of April 1, 2006 for additional dependency allowance for a spouse.  The Veteran appealed this decision to the US Court of Appeals for Veterans Claims and pursuant to a Joint Motion for Remand, the Court vacated the June 2009 Board decision and remanded the case back to the Board in October 2010.  

The Veteran has since submitted additional information including statements from his mother-in-law and his friends attesting to the Veteran's marriage.  Similar statements had been previously submitted and are essentially cumulative of evidence already of record that had been reviewed by the RO.  Other information added to the record is either duplicative of information already of record or irrelevant to this claim.  Thus, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.  

The issue of entitlement to special monthly compensation for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran submitted an informal claim to add his spouse for additional dependency benefits in November 2006; VA had not received a VA Form 21-686c (Declaration of Status of Dependents ), Common Law Partner Agreement, VA Forms 21-4171 (Supporting Statement Regarding Marriage) or 21-674 (Statement in Support of Claim) with respect to a dependent spouse from the Veteran at any time prior to November 2006; and the probative evidence of record dated from 2000 to 2006 shows that the Veteran and his now spouse did not consistently hold themselves out as married prior to March 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2006 for additional dependency allowance for a spouse have not been met. 38 U.S.C.A. §§ 103(c), 1115, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.4, 3.31, 3.205, 3.400, 3.401 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was never provided a VA notice letter regarding the specific criteria for assigning an earlier effective date for additional benefits for a dependent spouse.  Thus, VA's duty to notify the Veteran of the information and evidence necessary to substantiate the claims or the respective responsibilities of the appellant and VA to substantiate the record has not been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice errors, however, did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claim.  Also, due to the numerous procedural documents of record, a reasonable person would understand the evidence necessary to substantiate the claim.  

The Veteran has submitted evidence in support of his claim to establish his right to receive additional benefits for a spouse at an earlier date.  He has submitted copies of multiple medical records, lay statements, a Common Law marriage agreement, and various arguments that he held himself out as married on VA forms since 2000 and should be considered married under the common law regulations.  These actions by the Veteran indicate actual knowledge of the right to submit additional evidence and of the availability of additional process regarding the criteria for establishing entitlement to an earlier effective date for the benefits sought on appeal.  Additionally, the Veteran is represented by a private attorney, who is presumed to have basic knowledge of the applicable criteria for the Veteran's claim and to have communicated this information to the claimant. See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.

As both actual knowledge of the Veteran's procedural rights and the evidence necessary to substantiate the claim have been demonstrated, and he has had a meaningful opportunity to participate in the development of his claim, the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Additionally, as the applicable criteria for entitlement to an earlier effective date for additional benefits for a dependent spouse have been provided in the December 2006 and September 2008 statements of the case and the April 2007 administrative decision, a reasonable person would understand what is necessary to substantiate these claims.  

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Section 5110(f) provides an exception to the general rule for claims for additional benefits for a dependent by stating that an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage. 38 U.S.C.A. § 5110(n).  

Under 38 C.F.R. § 3.401(b), implementing U.S.C.A. § 5110(f)(n), regarding additional compensation for dependents, the effective date will be the latest of the following dates: 

(1) Date of claim; This term means the following, listed in their order of applicability: 

(i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise. 

(ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  

(2) Date the dependency arises. 

(3) Effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action.  

(4) Date of commencement of the veteran's award. 38 C.F.R. § 3.401(b).  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Marriage is established by one of the following types of evidence: a copy or abstract of the public record of marriage, an official service department report if the marriage occurred during active service, the affidavit of the clergyman or magistrate who officiated, the original certificate of marriage, an affidavit or certified statements by two or more witnesses to the marriage, sufficient proof of a common-law marriage, or other secondary evidence which reasonably supports a conclusion that a valid marriage occurred. 38 C.F.R. § 3.205(a).   

In Colorado, the elements of a common-law marriage are, with respect to both spouses: (1) holding themselves out as husband and wife; (2) consenting to the marriage; (3) cohabitation; and (4) having the reputation in the community as being married (Colorado Attorney General - Frequently Asked Questions: Common-Law Marriage).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran filed a service connection claim for entitlement to disability benefits for posttraumatic stress disorder, drug addiction, mental illness, and a hearing disorder in December 2002.  On the section of the form that asked whether he was married, widowed, divorced, or never married, the Veteran checked "divorced."  The rest of the marriage section was left blank.

VA outpatient psychiatric treatment notes dated from February 2000 to November 2000 show the Veteran and J.B. were seen for counseling.  A June 13, 2000 VA psychology note signed by Dr. K notes that J.B. was described as the Veteran's "girlfriend."  An October 2000 VA psychology note shows that J.B. was referred to as the Veteran's "fiancée."  It was noted that they had purchased a home together and had an increased commitment to one another.

A January 2003 private mental health evaluation notes that the Veteran was "married for the second time."

A January 29, 2003 VA psychology note signed by Dr. K notes that the Veteran's session was attended by the Veteran's "common-law wife," as the Veteran was incarcerated.

In March 2003, the Veteran submitted a statement that his "wife" and family had been adversely affected by his mental health disability.  On a VA-Form 10-5345 (Request for Consent to Release Medical Records Protected by 38 USC 7332) dated in March 2003, the Veteran described J.B. as his wife.  He also submitted a statement in April 2003 referring to his wife.  On a June 2003 statement, the Veteran indicated that "my wife left me."

The Veteran's ex-wife, G.S., submitted statements in July 2003 that she was married to the Veteran in 1974 and was his "caregiver" from 1974 to 2003.

The Veteran submitted a VA-Form 21-527 (Income-Net Worth and Employment Statement) in February 2004 on which for marital status he indicated that he was "divorced."  He further indicated that he had been married one time and that his former marriage was to G.S. from 1974 to 1996.

A May 18, 2004 VA social worker treatment record notes the Veteran's difficulties with his "girlfriend."  A May 20, 2004 VA individual therapy note signed by Dr. K notes that the Veteran planned to move in with his girlfriend, J.

The Veteran was awarded nonservice connection pension benefits in June 2004.  The award letter accompanying the rating decision noted that he was being paid as a single veteran with no dependents.  He was further notified that it was his responsibility to notify VA if he gained a dependent.

A July 14, 2004 VA individual therapy note signed by Dr. K notes the Veteran discussed his continuous involvement with his girlfriend, J.  An August 30, 2004 VA treatment plan signed by Dr. K notes that the Veteran stated that he was now living with his girlfriend, J.  It was noted that Dr. K had originally seen the Veteran and his girlfriend, J.B. in January 2000 when they sought help with their relationship.

A September 16, 2004 VA family therapy note signed by Dr. K refers to the Veteran's girlfriend, J.B.  A September 21, 2004 VA family therapy record signed by Dr. K notes that the Veteran asked to have his girlfriend, J included in his session.

An October 2004 letter to the Veteran notes that VA had received information from the Bureau of Prisons concerning his incarceration and that VA was proposing to stop benefit payments.  The letter further noted that a dependent spouse of an incarcerated veteran may claim an apportionment of the Veteran's pension from the 61st day of confinement.

A December 6, 2004 VA family therapy record signed by Dr. K notes that the Veteran stated that "he wasn't sure he could even handle a relationship right now with all the pressure he is feeling."  J. reportedly was "shocked, citing he talking [sic] with her just yesterday about marriage."

A December 13, 2004 notice letter indicates that the rate of pension depends on total "family" income and includes the Veteran's income and that of any dependents.  The letter further noted that VA must adjust payments when this income changed and that the Veteran must notify VA immediately if income is received from any source other than that shown above.

A February 3, 2005 VA family therapy record signed by Dr. K notes that the Veteran and J. were now engaged.  An April 8, 2005 VA family therapy record signed by Dr. K notes that the Veteran and his fiancé, J., were seen.  A subsequent VA group therapy treatment record in May 2005 also refers to the Veteran's fiancé.  On July 19, 2005, a VA group therapy record refers to the Veteran's "wife" as participating in the group.

In December 2005, the Veteran was granted service connection for generalized anxiety disorder and assigned a 50 percent rating, effective on December 21, 2002.  The December 30, 2005 notice letter indicated that the Veteran was being paid as a single veteran with no dependents.

On a letter to a Colorado Judge in December 2005, the Veteran referred to himself as having a wife.

A March 20, 2006 private hospital emergency room record notes that the Veteran was married and that J.B. was his emergency contact with a relation code of "02."  A March 20, 2006 VA provider note shows the Veteran's "wife" was referenced.  A March 21, 2006 VA suicidal/parasuicidal event notes that the Veteran and his wife had called after an apparent suicide gesture on the part of the Veteran.  

An April 11, 2006 VA social worker note shows that the Veteran reported he had been married to a supportive wife for the past 11 years and had been working on becoming a better person and husband.  An April 17, 2006 VA examination report refers to the Veteran's common law wife of seven years.  VA treatment records dated in June, July, and August 2006 refer to the Veteran's wife.  An August 23, 2006 VA psychiatric intake and assessment record notes that the Veteran lived with his common law wife of seven years.  A September 2006 VA examination report also refers to the Veteran's wife.

In October 2006, the RO granted the Veteran an increased rating of 100 percent for his service-connected generalized anxiety disorder with bipolar disorder and major depression, effective December 21, 2002.  The Veteran was notified that he was being paid as a single veteran with no dependents and that his benefits would be decreased during his period of incarceration from 2003 to 2004.

In November 2006, the Veteran submitted a claim for additional benefits for his dependent spouse, J.B.  He indicated that they had been holding themselves out as married since 1999 or 2000, as reflected on VA progress notes, and that he wanted retroactive benefits for J.B. dating back to that time.  He submitted a VA Form 21-686c Declaration of Status of Dependents, on which he stated that he had married J.B. on May [redacted], 2000 in Canon City, Colorado.  He also submitted a Common Law Partner Agreement between J.B. and himself signed and dated on May [redacted], 2000 in Canon City, Colorado; and a photo of the Veteran and J.B. was submitted with a handwritten note that this was Las Vegas, Nevada, in February 2000.  

VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) were completed by family members and friends noting that the Veteran and J.B. were married.  The Veteran's mother-in-law indicated that she had known the Veteran since 1996 and met the Veteran 10 plus times and that the Veteran and her daughter, J.B., were generally known as husband and wife and never denied the marriage.  She considered the Veteran and her daughter married based on cohabitation, wedding rings, and their statements.  She had heard the Veteran or her daughter refer to each other as husband and wife numerous times and they had lived together since 2000 in Canon City, Colorado (2000-2004) and Colorado Springs, Colorado (2004-2006).  She added that the Veteran and J.B. first visited her home in 2000 and told her that they were married and living together and both wore wedding rings.  

A friend, K.B., indicated that she was a friend of J.B. and had known the Veteran for three years.  She indicated that she had met the Veteran numerous times; the Veteran and J.B. were generally known as husband and wife; they never denied their marriage; and that she considered them married based on their cohabitation and declarations.  She also noted that she had heard the Veteran and J.B. refer to each other as husband and wife always and that they had lived together in Colorado Springs from 2003 to 2006 and Fort Collins, Colorado from 2006.

J.B. submitted a statement dated in December 2006 that she had presented herself to be married to the Veteran since May [redacted], 2000, which was witnessed by Dr. K at the VA clinic during their marriage counseling sessions.  The Veteran submitted a statement noting the same information in December 2006.

In April 2007, the RO determined that the requirements for common-law marriage were met and that the facts in this case were consistent with Taylor v. Taylor, 10 Colorado 303, 50PAC 1049, which held that common-law marital relationships were recognized in the State of Colorado.  J.B. was qualified to be added to the Veteran's benefits, effective December 1, 2006.

The Veteran contends that he should be awarded benefits dating back to December 2002, the date he filed his original service connection claims because he noted that he was married on his claim.  He also indicated that they held themselves out as married since before they started seeing Dr. K. in 2000 and that his wife was given access to his medical records in January 2003.  He thus argued that he should be receiving retroactive payments for his wife while he was incarcerated.

In March 2007, additional VA Forms 21-4171 (Supporting Statement Regarding Marriage) were submitted from lifetime friends F.L. and D.L. indicating that they had known the Veteran for 40 plus years and J.B. for six years and that the Veteran and J.B. were generally known as husband and wife; they never denied the marriage; F.L. and D.L. considered the Veteran to be husband and wife based on wedding rings, statements, and co-habitation; and they had heard the Veteran and J.B. refer to each other as husband and wife since 2000.  They also indicated that the Veteran and J.B. had lived together in 2000 in Canyon City, Colorado and in 2004, in Colorado Springs, Colorado.  

In February 2011, the Veteran's mother-in-law submitted the same VA Form 21-4171 (Supporting Statement Regarding Marriage) she had previously submitted in 2006. 

F.L. and D.L. submitted formal written declarations in February 2011 essentially repeating the same information they had previously noted on the VA-Forms 21-4171.  In February 2011, lifetime friend, W.B., also submitted a VA Form 21-4171 (Supporting Statement Regarding Marriage) indicating that he had known the Veteran since 2000 and J.B. since 2001 and that he knew the Veteran and J.B. to be married as they wore rings, raised kids (stepsons), and lived together since 1999 to present.  He stated that he heard the Veteran and J.B. refer to each other as husband and wife since February 2010.

The Veteran's representative submitted a Written Brief Presentation in February 2011 arguing that the evidence showed that the couple had held themselves out as husband and wife since May [redacted], 2000.  The representative went on to list the evidence submitted and the adjudicative history of the Veteran's claim.  The representative argued that the Veteran had submitted the necessary paperwork pursuant to 38 C.F.R. § 3.401(b)(3) within the allotted amount of time to be eligible for additional dependent compensation.  Thus, it was argued that the Veteran's award for additional dependency allowance for a spouse should be the date of his original service connection claim on December 12, 2002.

Based on applicable regulation, the effective date of the Veteran's entitlement to additional dependency benefits for his marriage to J.B. will be the latest of the following: 1) the date of claim, 2) the date dependency arose, 3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action, or 4) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

In order to determine the date of the claim, the Board will consider the date of the veteran's marriage, if the evidence of the event is received within 1 year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.   

In November 2006, the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents ) and a copy of a Common Law Partner Agreement between him and J.B. in the City of Canon City and the State of Colorado.  It was dated on May [redacted], 2000 and under governing law, it was noted that the laws of the State of Colorado governed the interpretation of the agreement.  The Veteran submitted numerous VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) that were completed by the Veteran's mother-in-law and lifetime friends noting that the Veteran and J.B. had been married and living together since 2000.  The Veteran and J.B. also indicated that they had been holding themselves out as married since 1999 or 2000, as reflected on VA progress notes, and the Common Law Partner Agreement.  

Based on this evidence, the date of the Veteran's marriage is shown to be on May [redacted], 2000 pursuant to 38 C.F.R. § 3.205(a) and pursuant to the common-law marriage laws in Colorado.   

However, evidence of the common law marriage was not submitted within one year of the May [redacted], 2000 date.  The VA Form 21-686c (Declaration of Status of Dependents ), Common Law Partner Agreement, and VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) submitted by the Veteran were received by VA in November 2006.  Additionally, while VA outpatient psychiatric treatment notes dated from February 2000 to November 2000 show the Veteran and J.B. were seen for counseling, J.B. was described as the Veteran's "girlfriend" on a June 13, 2000 VA psychology note signed by Dr. K; and as his "fiancée" on an October 2000 VA treatment record, although it was noted at that time that they had purchased a home together and had an increased commitment to one another.  There is no other document of record that was received by VA or was dated between May [redacted], 2000 and May [redacted], 2001, which shows that the Veteran and J.B. were married.

As 38 C.F.R. § 3.401(b) states that the date of claim can be considered the date of the marriage if evidence of the event is received within one year, the May [redacted], 2000 date of the marriage cannot be considered the date of the Veteran's claim, as evidence of the marriage was not received until much later.  

The Board next must look to determine when notice was received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.   

A January 2003 private mental health evaluation notes that the Veteran was "married for the second time."  A January 29, 2003 VA psychology note signed by Dr. K notes that the Veteran's session was attended by the Veteran's common-law wife, as the Veteran was incarcerated.  In March 2003, the Veteran submitted a statement that his wife and family had been adversely affected by his mental health disability.  On a VA-Form 10-5345 (Request for Consent to Release Medical Records Protected by 38 USC 7332) dated in March 2003, the Veteran described J.B. as his wife.  He also submitted a statement in April 2003 referring to his wife.  

These statements suggest that J.B. and the Veteran were married as of January 2003.  However, on a June 2003 statement, the Veteran indicates that "my wife left me."  A May 18, 2004 VA social worker treatment record notes the Veteran's difficulties with his "girlfriend."  A May 20, 2004 VA individual therapy note signed by Dr. K notes that the Veteran planned to move in with his girlfriend, J.  A July 14, 2004 VA individual therapy note signed by Dr. K notes the Veteran discussed his continuous involvement with his girlfriend, J.  An August 30, 2004 VA treatment plan signed by Dr. K notes that the Veteran stated that he was now living with his girlfriend, J.  It was noted that Dr. K had originally seen the Veteran and his girlfriend, J.B. in January 2000 when they sought help with their relationship.

A September 16, 2004 VA family therapy note signed by Dr. K refers to the Veteran's girlfriend, J.B.  A September 21, 2004 VA family therapy record signed by Dr. K notes that the Veteran asked to have his girlfriend, J included in his session.  A December 6, 2004 VA family therapy record signed by Dr. K notes that the Veteran stated that "he wasn't sure he could even handle a relationship right now with all the pressure he is feeling."  J. reportedly was "shocked, citing he talking [sic] with her just yesterday about marriage."

A February 3, 2005 VA family therapy record signed by Dr. K notes that the Veteran and J. were now engaged.  An April 8, 2005 VA family therapy record signed by Dr. K notes that the Veteran and his fiancé, J., were seen.  A subsequent VA group therapy treatment record in May 2005 also refers to the Veteran's fiancé.  On July 19, 2005, a VA group therapy record refers to the Veteran's "wife" as participating in the group.  The Veteran also referred to himself as having a wife on a letter to a Colorado Judge in December 2005.

Although the VA treatment records dated January 2003 to April 2003 indicate that the Veteran and J.B. were married, the Veteran's statement in May 2003 that his wife had left him and VA treatment records dated from May 2004 to May 2005 indicate that the Veteran and J.B. were not married at that time.

Moreover, the Veteran was notified multiple times during this time period that it was his responsibility to notify VA of any dependents and he did not do so.  

On his December 2002 claim for benefits, the Veteran indicated that he was divorced.  On a February 2004 VA-Form 21-527 (Income-Net Worth and Employment Statement), the Veteran again indicated that he was divorced.  He further indicated that he had been married one time and that his former marriage was to G.S. from 1974 to 1996.

The award letter accompanying a rating decision granting nonservice connected pension benefits in June 2004 noted that he was being paid as a single veteran with no dependents.  He was further notified that it was his responsibility to notify VA if he gained a dependent.  The Veteran did not notify VA at that time that he was married to J.B.

An October 2004 letter to the Veteran notes that VA had received information from the Bureau of Prisons concerning his incarceration and that VA was proposing to stop benefit payments.  The letter further noted that a dependent spouse of an incarcerated veteran may claim an apportionment of the veteran's pension from the 61st day of confinement.  The Veteran did not respond that he was married at this point.

A December 13, 2004 notice letter indicates that the rate of pension depends on total "family" income and includes the Veteran's income and that of any dependents.  The letter further noted that VA must adjust payments when this income changed and that the Veteran must notify VA immediately if income is received from any source other than that shown above.  The Veteran did not notify VA of his marriage to J.B. at this point either.

The December 30, 2005 notice letter accompanying the rating decision granting service connection for a generalized anxiety disorder indicated that the Veteran was being paid as a single veteran with no dependents.  The Veteran did not notify VA then that he was married.  

The Veteran did not respond that he should be paid as having a dependent until VA subsequently upped his benefits to 100 percent in October 2006.

The evidentiary record from January 2003 to December 2005 is unclear on the Veteran's marital status.  The evidence from January 2003 to June 2003 suggests that he was married; but from June 2003 to December 2005, the evidence suggests that the Veteran was not married.  On July 19, 2005, a VA group therapy record refers to the Veteran's "wife" as participating in the group and he sent a letter to a Colorado judge in December 2005 referring to his wife; but the Veteran did not respond to VA notices that he was being paid as a single veteran in December 2005.  

An April 11, 2006 VA social worker note shows that the Veteran reported he had been married to a supportive wife for the past 11 years and had been working on becoming a better person and husband.   An April 2006 VA examination report and an August 23, 2006 VA psychiatric intake and assessment record also notes that the Veteran lived with is common law wife of seven years.  Additionally, VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) that were completed by the Veteran's mother-in-law and lifetime friends note that the Veteran and J.B. had been married and living together since 2000.  The Veteran and J.B. also indicated that they had been holding themselves out as married since 1999 or 2000, as reflected on VA progress notes, and the Common Law Partner Agreement.  The April 2006 and August 2006 treatment records, and the VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) submitted in 2006 and 2011, however, are not consistent with the evidence that is contemporaneous to the time frame at issue.  

In fact, the Veteran contends that Dr. K. documented their marriage dating back to 2000.  However, a VA psychology note signed by Dr. K. dated on June 13, 2000 notes that J.B. was described as the Veteran's "girlfriend."  A January 29, 2003 VA psychology note signed by Dr. K notes that the Veteran's session was attended by the Veteran's common-law wife, as the Veteran was incarcerated.  However, a May 20, 2004 VA individual therapy note signed by Dr. K notes that the Veteran planned to move in with his "girlfriend," J.  Additionally, a July 14, 2004 VA individual therapy note signed by Dr. K notes the Veteran discussed his continuous involvement with his girlfriend, J.  An August 30, 2004 VA treatment plan signed by Dr. K notes that the Veteran stated that he was now living with his girlfriend, J.  It was noted that Dr. K had originally seen the Veteran and his girlfriend, J.B. in January 2000 when they sought help with their relationship.  A September 16, 2004 VA family therapy note signed by Dr. K refers to the Veteran's girlfriend, J.B.  A September 21, 2004 VA family therapy record signed by Dr. K notes that the Veteran asked to have his girlfriend, J included in his session.  A December 6, 2004 VA family therapy record signed by Dr. K notes that the Veteran stated that "he wasn't sure he could even handle a relationship right now with all the pressure he is feeling."  J. reportedly was "shocked, citing he talking [sic] with her just yesterday about marriage."  A February 3, 2005 VA family therapy record signed by Dr. K notes that the Veteran and J. were now engaged.  An April 8, 2005 VA family therapy record signed by Dr. K notes that the Veteran and his fiancé, J., were seen.  

The Board assigns more weight to the contemporaneous evidence dated from 2000 to 2005 rather than statements received in 2006 that refer back to a previous time frame.

It was not until a private hospital emergency room record dated on March 20, 2006 that J.B. is consistently referred to as the Veteran's wife.  Subsequent VA treatment records dated from March 2006 to September 2006 all refer to the Veteran's wife. 

The Veteran argues that VA was on notice of his marital status based on the VA treatment records beginning in 2003, which refer to the Veteran's wife.  While this shows some oversight on the part of VA in not deducing that, since VA treatment records refer to the Veteran's wife, J.B., the Veteran must be entitled to additional payment for a dependent spouse, the onus still was on the Veteran to notify VA of his marriage.  

The evidence with respect to when the Veteran entered a common law marriage is not in equipoise.  The VA treatment records, the actions and statements by the Veteran, and the understanding of the relationship by his common law wife between 2000 and 2006 with respect to whether or not there was a common law marriage were, to be generous, confused and inconsistent.  Given the plethora of conflicting statements it is, literally, impossible to choose a date from which one could say that the evidence is at least equally balanced with respect to the existence of a common law marriage.   

The Veteran did not submit the VA Form 21-686c (Declaration of Status of Dependents ), Common Law Partner Agreement, and VA Forms 21-4171 (Supporting Statement Regarding Marriage) and 21-674 (Statement in Support of Claim) until November 2006.  Nonetheless, all doubt is resolved in his favor that he essentially first notified VA of his marriage via his consistent reports on treatment records dated in March 2006.  

Therefore, March 20, 2006 is considered the date of the claim.  See 38 C.F.R. § 3.401(b)(1).

The date dependency arose would be May [redacted], 2000, as this was the date of the Common Law Partner Agreement.  See 38 C.F.R. § 3.401(b)(2).  The effective date of the qualifying disability rating is December 21, 2002.  See 38 C.F.R. § 3.401(b)(3).  The Veteran's representative submitted argument on the Written Brief Presentation in February 2011 that the Veteran provided all the necessary paperwork pursuant to 38 C.F.R. § 3.401(b)(3) within the allotted amount of time to be eligible for additional dependent compensation.  However, he clearly did not.  As discussed in greater detail above, evidence of the dependency was not received until 2006.  Id.  The date of commencement of the Veteran's award also was on December 21, 2002.  See 38 C.F.R. § 3.401(b)(4).

In considering all of these dates, the latest date is March 20, 2006.  See 38 C.F.R. § 3.401(b)(noting that the effective date for awards of additional compensation or pension for a dependent is the latest of the following: date of claim; date dependency arises; effective date of qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or date of commencement of veteran's award.).  Since the earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date, the proper effective date of additional benefits for a dependent spouse is April 1, 2006.  See  38 C.F.R. § 3.31.






For the foregoing reasons, there is no basis for assignment of an earlier effective date earlier than April 1, 2006 for additional benefits for a dependent spouse via the provisions of 38 C.F.R. § 3.401(b).  To the extent that an earlier effective date is not assigned, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990).


ORDER

Entitlement to an effective date earlier than April 1, 2006 for additional dependency allowance for a spouse is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


